DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 19150307.7 filed 1/4/2019, which papers have been placed of record in the file.  
Claims 1-14 are pending. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the present instance, claim 1 recites the broad recitation 10-70 wt%, and the claim also recites preferably 10-50 wt% which is the narrower statement of the range/limitation. 
Claim 1 also recites the broad recitation 0.25-0.9 wt% and the claim also recites preferably 0.3-0.6 wt% which is the narrower statement of the range/limitation. 
Claim 1 also recites 0.8 and 1.2 millimeter thickness, more preferably V0 at 1.2 millimeter. 
Likewise, claims 2, 9, 10 also recite “preferably” followed by a narrower range. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0234629) as evidenced by Sun 2014/0275375.
	Regarding claim 1: Sun is directed to an article comprising a polycarbonate composition comprising:
	A first polycarbonate of a bisphenol A homopolycarboante, including a PC homopolymer 100 grade PC. As evidenced by Sun 2014/0275375, 100 grade PC is a homopolymer having a Mw of 29,500 as measured via gel permeation chromatography using bisphenol A homopolycarboante standards (Table 1 Sun 2014/0275375). Formulations 1-13 comprise up to 60 wt% of 100 grade BPA-PC (Table 2 Sun).

	Flame retardant salts are disclosed ([0015] Sun), which can be used in an amount of 0.05-0.7 wt% of the blend composition ([0157] Sun). 
	Glass fiber filler which can be used in an amount of 0-80 parts by weight based on 100 parts by weight of the composition ([0174] Sun). 
	An antidrip agent used in an amount of at least 0.25 wt% based on 100 parts by weight of the polymer components ([0124] Sun). 
	Wherein each amount is based on the total weight of the polycarbonate composition which sums to 100 wt%. 
Sun is directed to a composition having improved Izod notched impact strength and UL-94 rating, however Sun doesn't specifically recite a Vicat B120 measured according to ISO306 or Izod notched impact strength measured at 23 C according to ISO 180/1 A and a flame rating test measured at 0.8 mm and 1.2 mm or 1.2 mm. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, the composition produced in Sun is substantially identical to the composition produced in the instant invention, as discussed above. 
Hence, Sun suggests a composition having properties within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 3: Sun is directed to an article comprising a polycarbonate composition comprising:
	A polycarbonate of a bisphenol A homopolycarboante, including a PC homopolymer 100 grade PC (Table 2 Sun). As evidenced by Sun 2014/0275375, 100 
	A second polycarbonate of a poly(carbonate siloxane) ([0098] Kim), including Si-PC1 in an amount of 10-70 wt% in Formulations 1-13 of Table 2. While a Tg is not mentioned, Si-PC1 is the same polymer used in the working examples of the present invention, namely a polycarbonate siloxane having 20 wt% siloxane content with an average E length of 48 and 80 wt% Mw ~ 29,000 (Table 1 Sun and Table 1 of the present specification, see “PC-Si”). Therefore, the poly(carbonate siloxane) would be expected to have the claimed Tg. 
	The “first polycarbonate” of Sun is a polycarbonate having a Tg of at least 170 °C or higher ([0065] Sun) measured by DSC ([0062] Sun) (equivalent to a Tg determined per ASTM D3418 with a 20 °C/min heating rate). A first polycarbonate of PPPBP is used in an amount of 64 wt% in Formulations 1-13 (Table 2). 
	Flame retardant salts are disclosed ([0015] Sun), which can be used in an amount of 0.05-0.7 wt% of the blend composition ([0157] Sun). 
	Glass fiber filler which can be used in an amount of 0-80 parts by weight based on 100 parts by weight of the composition ([0174] Sun). 

	Wherein each amount is based on the total weight of the polycarbonate composition which sums to 100 wt%. 
Regarding claims 4-5: The high heat polycarbonate comprises bisphenol A carbonate units and high heat carbonate units of 4,4'-(3,3,5-trimethylcyclohexanel, 1,1-diyl)diphenol (see claim 7 Sun).
Regarding claims 6-7: Rimar salt is used in the working examples (Table 2) (equivalent to potassium perfluorobutane sulphonate).
Regarding claim 8: The high heat polycarbonate comprises bisphenol A carbonate units and high heat carbonate units of 1, 1-bis( 4-hydroxyphenyl)-3,3,5-trimethylcyclohexane (bisphenol TMC) ([0075] Sun). 
The flame retardants include rimar salt, (equivalent to potassium perfluorobutane sulphonate), as well as KSS (an aromatic sulfone sulfonate), wherein Rimar salt and KSS can be used in combination ([0143] Sun). 
The working examples comprise T-SAN (Table 2), which is a polytetrafluoroethylene encapsulated styrene acrylonitrile ([0020] Sun). 
Regarding claims 9-10: Sun is directed to an article comprising a polycarbonate composition comprising:

	A second polycarbonate of a poly(carbonate siloxane) ([0098] Kim), including Si-PC1 in an amount of 10-70 wt% in Formulations 1-13 of Table 2. While a Tg is not mentioned, Si-PC1 is the same polymer used in the working examples of the present invention, namely a polycarbonate siloxane having 20 wt% siloxane content with an average E length of 48 and 80 wt% Mw ~ 29,000 (Table 1 Sun and Table 1 of the present specification, see “PC-Si”). Therefore, the poly(carbonate siloxane) would be expected to have the claimed Tg. 
	Flame retardant salts are disclosed ([0015] Sun), which can be used in an amount of 0.05-0.7 wt% of the blend composition ([0157] Sun). 
	Glass fiber filler which can be used in an amount of 0-80 parts by weight based on 100 parts by weight of the composition ([0174] Sun). 
	An antidrip agent used in an amount of at least 0.25 wt% based on 100 parts by weight of the polymer components ([0124] Sun). 
	Wherein each amount is based on the total weight of the polycarbonate composition which sums to 100 wt%. 

Likewise, claims 2, 9, 10 also recite “preferably” followed by a narrower range. 
However, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, the composition produced in Sun is substantially identical to the composition produced in the instant invention, as discussed above. 
Hence, Sun suggests a composition having properties within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art 
Regarding claims 11-14: The polycarbonate blend composition can be molded into useful shaped articles by a variety of means such as injection molding, extrusion, rotational molding, blow molding and thermoforming to form articles such as s smart meter housing ([0181] Sun). A method of molding, casing or extruding is disclosed as well. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 1 above, and further in view of Campbell et al. (US 6,433,046). 
Regarding claim 2: Sun doesn’t mention a BPA composition comprising a first and second BPA homopolymer. 
Campbell is directed to a polycarbonate composition. Campbell teaches that an improvement in melt flow and physical properties can be accomplished by a utilizing a blend of lower and higher molecular weight resins, including polycarbonates (col. 6 ll. 37-43 Campbell), including a polycarbonate with a weight average molecular weight of 16,000-26,000 and another polycarbonate having a molecular weight of 28,000-32,000 (col. 6 ll. 59-64 Campbell). One skilled in the art would have been motivated to have selected a blend of different molecular weight PBA resins for improved melt flow and 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764